WESTERMAN BALL EDERER

MILLER ZUCKER & SHARFSTEIN, LLP

 

Philip J. Campisi, Jr.
Extension 406

pcampisi(@westermanllp.com

November 15, 2019

By ECF
Hon. Arthur D. Spatt

United States District Court, Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722-9014

Re: Margarita Gonzalez vy. Talon Air Inc. and Adam Katz
Case No.: 18-cv-04415

Dear Judge Spatt:

We represent defendants Talon Air, Inc. and Adam Katz (“Defendants”) in the above-
referenced action. By order dated November 12, 2019, Your Honor scheduled a fairness hearing
regarding the proposed settlement of this action for November 19, 2019. The parties, for
scheduling purposes, respectfully request a short adjournment of the fairness hearing. In
accordance with Your Honor’s order, the following are three proposed alternative dates should
they be convenient to Your Honor’s calendar: December 4, 12, or 16, 2019.

Your Honor’s courtesies in considering this matter are greatly appreciated.

Respectfully submitted,

a
ferme ee

Philip J. Campisi, Jr.

ce: Abdul Hassan, Esq. (by ECF)

 

ATTORNEYS AT LAW 1201 RXR PLAZA. UNIONDALE. NY 11556
T. 516.622.9200 | F: 516.622.9212 | WWW.WESTERMANLLE.COM
